        CASE 0:18-cv-00568-PAM-BRT Document 25 Filed 02/05/19 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


                                                     Case No.: 0:18-cv-00568-PAM-BRT
Tracy Muhlenbeck,

              Plaintiff,
vs.                                                STIPULATION OF DISMISSAL
                                                        WITH PREJUDICE

Perry Pelzer and
Craig’s Restoration & Repair L.L.C.,

              Defendants.
______________________________________________________________________________


      IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, by

their respective undersigned attorneys, that any and all claims asserted by any party are

hereby dismissed with prejudice, without costs and disbursements to any party, and that a

judgment of dismissal with prejudice may be entered in the above-entitled action



Respectfully submitted:

                                  MASCHKA, RIEDY, RIES & FRENTZ LAW FIRM

Dated: February 5, 2019           By: /s/ George Chronic
                                  George Chronic (#0388688)
                                  151 Saint Andrews Court
                                  Building 1010
                                  Mankato, MN 56001
                                  Telephone: (507)625-6600
                                  jchronic@mrr-law.com

                                  Attorneys for Plaintiff Tracy Muhlenbeck
      CASE 0:18-cv-00568-PAM-BRT Document 25 Filed 02/05/19 Page 2 of 2




                             HELEY, DUNCAN & MELANDER, PLLP


Dated: February 5, 2019      By: /s/ Mark P. Hodkinson
                             Mark P. Hodkinson (#159189)
                             mhodkinson@heleyduncan.com
                             Telephone: 952-841-2506
                             Valerie Sims (#30556X)
                             vsims@heleyduncan.com
                             Telephone: 952-841-0215
                             8500 Normandale Lake Boulevard, Suite 2110
                             Minneapolis, MN 55437

                             Attorneys for Defendants Perry Pelzer and Craig's
                             Restoration & Repair, L.L.C.




                                       2
